DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species IV, figures 19-20, in the reply filed on 20 September 2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second trigger being shorter and yet narrower than the third trigger (claim 33) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 26-29, 34-36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Moua (US 2014/0257285) in view of Palmer (2011/0009890) and Boudreaux (US 2011/0087219).
Regarding claims 21, 22, 26-29, 34-36 and 38-40, Moua discloses a surgical instrument with an end effector including pivoting arms with open and closed positions (fig. 2A-B) along with active and inactive states (paragraph [0010]). The instrument further includes a handle assembly with a body (112), a pistol grip (120), and a trigger assembly with a first trigger (122) which allows the end effector to be moved between open and closed positions ([0052]) and allows the end effector to be in the active state at a first energy level by contact with a first button (137, [0053]). The end effector is rotatable relative to the handle assembly (via 128, fig. 1). Within the breadth of the term “transducer assembly” Moua discloses that, at least because electrical energy is converted to thermal energy at electrode surfaces (it is noted, however, that it is recognized that ultrasound can be used with or in place of RF energy, see conclusion for example). Moua does not disclose the trigger assembly includes a second trigger that can move between open and closed positions to transition the end effector from inactive to active states by contact with a second button. However, Applicant has not disclosed that the use of a second trigger is critical or produces unexpected results. In fact, several of the mutually exclusive species disclosed by Applicant only use a single trigger (e.g. fig. 6A). Palmer discloses an electrosurgical system that includes a trigger assembly with two buttons that interact in a dependent manner with a trigger to transition the end effector to different power levels (which can be considered different active states) while closing the jaws ([0222], [0225]). Palmer also does not disclose the use of a second trigger, but using a plurality of triggers is well within the level of ordinary skill in the art. Boudreaux, for example, discloses an electrosurgical forceps device and teaches that “one or more switches or triggers” can be used to supply electrical energy to the end effector ([0088]). It has been held that the combination of known elements according to known methods to yield predictable results is an obvious modification (MPEP 2141(III)). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Moua with different trigger-actuated switches for associated with different power levels, as taught by Palmer, and to allow such switches to be actuated using any commonly known combination of triggers, including one or more triggers as taught by Boudreaux, that would produce the predictable result of allowing a user to select a desired power level while the jaws are closed.
It is noted that claims 1, 36 and 40 recite some version of “the second trigger is configured to dependently pivot based on the first pivotable position.” This language is either so broad it is essentially meaningless or it is indefinite. First, the “first pivotable position” is not defined at all so that any position of the first trigger can define the first pivotable position. Second, reciting that the second trigger is simple capable of (i.e. “configured to”) pivoting with any relationship to the first trigger (i.e. “based on”) is either always true or unclear about what narrower scope is contemplated. However, in the interest of compact prosecution, the combination of Moua-Palmer-Boureadux is understood to disclose something narrower than the claim requires since the switches of Palmer have a dependent relationship so that when Moua is modified as taught by Palmer and Boureadux the second trigger dependently pivots to engage the second switch in conjunction with the first trigger engaging the first switch, thereby transitioning the end effector from an inactive state to an active state. 

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Moua, Palmer and Boudreaux, further in view of Johnson (US 2013/0053831)
  Regarding claim 23, the instrument of Moua-Palmer-Boudreaux does not disclose the relationship of the triggers to each other. However, Applicant has not disclosed that the order of the triggers is critical or produces an unexpected result. Johnson is one of any number of references that disclose two longitudinally arranged triggers with respect to a grip (130a, 130b, 102, figs. 3A-F). Therefore, before the application was filed, it would have been obvious to provide the instrument of Moua-Palmer-Boudreaux with any commonly known trigger arrangement, including either between the other and the grip as taught by Johnson, that would produce the predictable result of allowing a user to perform desired surgical functions using the triggers.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Moua, Palmer and Boudreaux, further in view of Messerly (US 2014/0277029).
Regarding claim 30, the instrument of Moua-Palmer-Boudreaux does not disclose a third trigger for transitioning the end effector from the inactive state to the active state. As noted above the language using “configured to” and “based on” with respect to the undefined “second pivotable position” is so broad that any trigger which pivots with respect to the other triggers reads on this limitation. Also as noted above Applicant has not disclosed that the number of triggers is critical or produces unexpected results going so far as to disclose versions with one trigger (fig. 6A) and two triggers (fig. 14A). Moua-Palmer-Boudreaux discloses two triggers, each associated with the active state at different power levels. Messerly also discloses two power levels but teaches that any number of power levels, and associated buttons, could also be used ([0046]). Therefore, before the application was filed it would have been obvious to one of ordinary skill in the art to provide the instrument of Moua-Palmer-Boudreaux with any number of selectable power levels as taught by Messerly, including associated triggers, to produce the predictable result of allowing a user finer control over the amount of energy employed to treat tissue.

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Moua, Palmer, Boudreaux and Messerly, further in view of Johnson.
Regarding claims 31-33, the instrument of Moua-Palmer-Boudreaux does not include the second trigger between the first and third, where the first trigger is shorter than the second trigger which is shorter than the third trigger, the first trigger being wider than the second which is narrower than the third (see the drawing objection above). However, Applicant has not disclosed these lengths and widths are critical or produce unexpected results where the forceps art is replete with triggers having various width-wise and length-wise relationships. Moua discloses a distal trigger that is wider than a proximal trigger (note “wings” on 126, fig. 1, see also fig. 13A). Johnson, aside from disclosing linearly spaced triggers, discloses a proximal trigger is longer than a distal trigger (fig. 3A). Therefore, before the application was filed, it would have been obvious to provide the triggers of Moua-Palmer-Boudreaux-Messerly with any commonly known width and/or length, including some wider than others as taught by Moua and some longer than others as taught by Johnson, that would produce the predictable result of allowing a user to control an electrosurgical procedure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. If the objection would be raised that Moua is an RF device and Palmer is an ultrasound device, it is noted that RF and ultrasound are recognized as functional equivalents in the art (e.g. [0045] of US 2015/0150581 to Van Tol), so that either the power adjustment of Palmer could reasonably be expected to be useful in the device of Moua or it would be obvious to use ultrasound energy in the device of Moua.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794